DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities.  Appropriate correction is required.
In claim 7, line 3, it appears the word -- a -- should be inserted after the word “connected”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202025017 (Nie) in view of U.S. Patent 4,941,243 (Cleveland).
With regards to claim 1, Nie discloses a three-axis acceleration sensor comprising, as illustrated in Figure 1, a three-axis piezoelectric accelerometer (e.g. line 10 of translation; Figure 
The only differences between the prior art and the claimed invention are the piezoelectric element is in interference fit with the connecting part and the mass block; and the piezoelectric element is provided with a first deformation groove penetrating a side wall of the piezoelectric element to disconnect the piezoelectric element in a circumferential direction.
Cleveland discloses an accelerometer comprising, as illustrated in Figure 1-4, an accelerometer 10; a charge output elements 12,16,18 (e.g. charge output element formed by piezoelectric element 16 and mass 18 and mounting support 12) comprises a support 20 (e.g. base) including a connecting part 22 (e.g. post), a piezoelectric element 16 which is an annular structural body and connected to the connecting part in a sheathed manner, a mass block 18 which is an annular structural body and is connected to the piezoelectric element in the sheathed manner; the piezoelectric element is in interference fit with the connecting part and the mass block (as observed in Figures 1-2); the piezoelectric element 16 is provided with a first deformation groove (e.g. the cutout opening as observed in Figure 1) penetrating a side wall of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the piezoelectric element is in interference fit with the connecting part and the mass block; and the piezoelectric element is provided with a first deformation groove penetrating a side wall of the piezoelectric element to disconnect the piezoelectric element in a circumferential direction as suggested by Cleveland to the system of Nie to tightly nesting hold the piezoelectric element with the connecting part and the mass block and to provide certain deformation for the annular piezoelectric element.  (See, column 2, lines 41-68 of Cleveland).
With regards to claim 2, Cleveland further discloses a pre-tightening ring 14 with a cutout opening is connected to the mass block 18 in the sheathed manner and is in interference fit with the mass block (as observed in Figure 1); however, Cleveland does not discloses the mass block is provided with a second deformation groove penetrating a side wall of the mass block to disconnect the mass block in a circumferential direction thereof.  To have set such structural configuration and characteristics for the mass block to have a second deformation groove is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention since the concept of including a deformation groove is already known by Cleveland as evidenced for the piezoelectric element and the pre-tightening ring.
With regards to claim 3, Cleveland further discloses the first deformation groove is a strip groove and extends along an axial direction of the piezoelectric element (as observed in Figure 1).  At the same time, for the reason set forth above, it would have been obvious to provide the second deformation groove is a strip groove and extends along an axial direction of the mass block.  Furthermore, Cleveland does not specify such dimensional parameter (each of the first 
With regards to claim 4, the references, Nie and Cleveland, do not specify such parameter (linear expansion coefficients of the pre-tightening ring, the mass block, the piezoelectric element, and the connecting part decrease sequentially) as in the claim.  However, to have set such structural test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 5, Cleveland further discloses the piezoelectric element 16 is made of a piezoelectric ceramic or a quartz crystal (column 2, lines 11-14); the piezoelectric element 16 comprises opposing inner 36 and outer 38 annular surfaces such that each of the inner annular surface and the outer annular surface is provided with a conductive layer (column 2, lines 11-14); the inner annular surface 36 of the piezoelectric element is connected to the connecting part 22 in the sheathed manner (as observed in Figures 1-2); the mass block 18 is connected to the outer annular surface 38 of the piezoelectric element in the sheathed manner (as observed in Figures 1-2).
With regards to claim 6, Cleveland further discloses the support 20 further comprises a supporting part 32 (e.g. a nut); the connecting part 22 has a columnar structure (as observed in Figures 1-2); the supporting part 32 has a disc-like structure disposed around the connecting part 22 and is located at one end of the connecting part (as observed in Figure 2).

With regards to claim 8, Nie further discloses the housing 1,5 is provided with an accommodating portion (e.g. inside the housing) such that the three-axis piezoelectric accelerometer; however, Nie does not explicitly disclose a support base disposed inside the accommodating portion such that the support base comprises a base portion connected to the housing and a convex column connected to the base portion where one of the three charge output elements is disposed on the base portion while the other two of the three charge output elements are disposed on the convex column.  To have set such structural arrangement is considered to have been a matter of optimization and choice possibilities to support and arrange the charge output elements to measure acceleration along the x-axis, y-axis and z-axis would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claims 9-10, Nie further discloses a lid 6 (e.g. upper cover) for closing or opening an opening of the housing; a mounting hole is provided on the lid (as observed in Figure 1); however, Nie does not disclose a top of the convex column is inserted into the mounting hole and connected to a hole wall of the mounting hole where the convex column is provided with a first through hole coaxially disposed with the mounting hole such that the housing is provided with a second through hole disposed in alignment with the first through hole.  To have set such structural arrangement is considered to have been a matter of optimization and choice possibilities to support and arrange the charge output elements to measure acceleration along the x-axis, y-axis and z-axis would have been obvious to an artisan of 
With regards to claims 11-12, the claims are commensurate in scope with the above claim 5 and are rejected for the same reasons as set forth above.
With regards to claims 13-14, the claims are commensurate in scope with the above claim 6 and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to piezoelectric accelerometers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR 








/HELEN C KWOK/Primary Examiner, Art Unit 2861